



Exhibit 10(d)


JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, NY 10179




October 28, 2018


Project Legacy
Commitment Letter


Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention:
Christian S. Kendall, President and Chief Executive Officer



Ladies and Gentlemen:


Denbury Resources Inc. (“you” or the “Company”) has advised JPMorgan Chase Bank,
N.A. (“JPMorgan”, the “Commitment Party”, “us” or “we”) that you intend to
consummate the Transactions described in the Transaction Description attached
hereto as Exhibit A (the “Transaction Description”). Capitalized terms used but
not defined herein shall have the meanings assigned to them in the Transaction
Description, the Summary of Terms and Conditions for the Bridge Facility
attached hereto as Exhibit B (the “Bridge Facility Term Sheet”), the Summary of
Terms and Conditions for the Revolving Facility attached hereto as Exhibit C
(the “Revolving Facility Term Sheet” and, together with the Bridge Facility Term
Sheet, the “Term Sheets”) and the Summary of Additional Conditions attached
hereto as Exhibit D (this commitment letter, the Transaction Description, the
Term Sheets and the Summary of Additional Conditions attached hereto as Exhibit
D, collectively, the “Commitment Letter”).
JPMorgan is pleased to advise you of its commitment to provide the entire amount
of the Initial Borrowing Base in respect of the RBL Amendment or the Refinancing
RBL Facility, as applicable (the “Revolving Facility”) and the entire amount of
the Bridge Facility (together with the Revolving Facility, the “Facilities”),
and JPMorgan is pleased to advise you that it is willing to act as lead arranger
and bookrunner for the Facilities.
It is agreed that JPMorgan will act as lead arranger and bookrunner in respect
of the Facilities with JPMorgan’s name appearing on the left-hand side of any
marketing materials (in such capacities, the “Lead Arranger”) (provided that the
Borrower agrees that JPMorgan may perform its responsibilities hereunder through
its affiliate, J.P. Morgan Securities LLC), and that JPMorgan will act as the
sole administrative agent in respect of each of the Facilities. Except as set
forth below, you agree that no other joint bookrunners, agents, co-agents or
arrangers will be appointed, no other titles will be awarded and no compensation
(other than as expressly contemplated by the next paragraph, the Term Sheets,
the Summary of Additional Conditions attached hereto as Exhibit D and the Fee
Letter (referred to below)) will be paid in connection with any Facility unless
you and we shall so agree.
You may appoint, in consultation with JPMorgan, one or more additional joint
bookrunners, arrangers, agents or co-agents for any Facility; provided that (a)
the aggregate underwriting economics payable to all such additional joint
bookrunners, arrangers, agents or co-agents in respect of


Commitment Letter



--------------------------------------------------------------------------------





such Facility shall not exceed 70% of the total underwriting economics in
respect of such Facility, (b) no such additional joint bookrunner, arranger,
agent or co-agent shall have economics greater than JPMorgan with respect to any
Facility and (c) each such additional joint bookrunner, arranger, agent or
co-agent (or its relevant affiliate) shall assume (pursuant to customary joinder
documentation) a proportion of the commitments with respect to such Facility
that is equal to the proportion of the underwriting economics in respect of such
Facility allocated to such joint bookrunner, arranger, agent or co-agent.
We intend to syndicate the Facilities to a group of lenders (together with
JPMorgan, the “Lenders”) identified by us in consultation with you. We intend to
commence syndication efforts promptly after the date hereof, and you agree to
use commercially reasonable efforts to actively assist us in completing a
syndication reasonably satisfactory to us. Such assistance shall include
(a) your using commercially reasonable efforts to ensure that the syndication
efforts benefit materially from the existing banking relationships of the
Company (and, to the extent practical and appropriate and in all instances not
in contravention of the terms of the Acquisition Agreement as in effect on the
date hereof, the Target), (b) your causing direct contact between senior
management and advisors of the Company, on the one hand, and the proposed
Lenders, on the other hand (and your using commercially reasonable efforts to
arrange, to the extent practical and appropriate and in all instances not in
contravention of the terms of the Acquisition Agreement as in effect on the date
hereof, such contact between senior management and advisors of the Target, on
the one hand, and the proposed Lenders, on the other hand), in each case at
times (and, to the extent applicable, locations) to be mutually agreed upon,
(c) as set forth in the next paragraph, assistance from the Company in the
preparation of customary marketing materials to be used in connection with the
syndication (collectively with the Term Sheets, the “Information Materials”),
(d) the hosting, with us and senior management of the Company of a reasonable
number of conference calls or meetings of prospective Lenders, in each case at
times (and, to the extent applicable, locations) to be mutually agreed upon, (e)
your using commercially reasonable efforts to obtain (x) corporate credit and/or
corporate family ratings for the Company and (y) ratings for the Bridge Facility
and the New Notes, in each case from each of Moody’s Investor Service, Inc.
(“Moody’s”) and Standard & Poor’s Financial Services, LLC (“S&P”) as soon as
practical and in any event prior to the Closing Date and (f) your ensuring that,
prior to and during the syndication of the Facilities, there shall be no
competing offering, placement or arrangement of any debt securities (other than
the New Notes) or bank financing of the Company or its subsidiaries (and after
using your commercially reasonable efforts, to the extent practical and
appropriate and in all instances subject to, and not in contravention of, the
terms of the Acquisition Agreement as in effect on the date hereof, the Target
or its subsidiaries) without our consent (such consent not to be unreasonably
withheld, delayed or conditioned) if such debt securities or bank financing
would have a materially detrimental effect upon the primary syndication of the
Facilities (it being agreed that the foregoing shall not apply to the
Facilities, any debt permitted to be incurred by the Target under the
Acquisition Agreement, drawings under existing revolving credit facilities or
any ordinary course working capital facilities, capital leases, letters of
credit, purchase money debt or equipment financings). Without limiting your
obligations to assist with syndication efforts as set forth above, we agree that
the successful completion of such syndication prior to the Closing Date is not a
condition to the Commitment Party’s commitment hereunder.
You will assist us in preparing Information Materials, including Confidential
Information Memoranda, for distribution to prospective Lenders. If reasonably
requested by us, you also will use commercially reasonable efforts to assist us
in preparing an additional version of the Information Materials (the
“Public-Side Version”) to be used by prospective Lenders’ public-side employees
and representatives (“Public-Siders”) who do not wish to receive material
non-public information (consisting exclusively of information and documentation
with respect to the Company, the Target and your and its respective affiliates
that is either publicly available or not material with respect to the Company,
the Target and your and its respective affiliates within the meaning of United
States federal and state securities laws) with respect to the Company, the
Target and your and its respective affiliates and any of


Commitment Letter



--------------------------------------------------------------------------------





the Company’s or the Target’s securities (“MNPI”) and who may be engaged in
investment and other market related activities with respect to any such entity’s
securities or loans. Before distribution of any Information Materials, you agree
to execute and deliver to us (i) a letter in which you authorize distribution of
the Information Materials to a prospective Lender’s employees willing to receive
MNPI (“Private-Siders”) and (ii) a separate letter in which you authorize
distribution of the Public-Side Version to Public-Siders and represent that no
MNPI is contained therein. You also acknowledge that Commitment Party
Public-Siders who are publishing debt analysts may participate in any meetings
held pursuant to clause (d) of the preceding paragraph; provided that such
analysts shall not publish any information obtained from such meetings (i) until
the syndication of the Bridge Facility has been completed upon the making of
allocations by JPMorgan and JPMorgan freeing the Bridge Facility to trade or
(ii) in violation of any confidentiality agreement between you and the
Commitment Party.
You agree that the following documents may be distributed to both Private-Siders
and Public-Siders, unless you advise the Lead Arranger in writing (including by
email) within a reasonable time prior to their intended distribution that such
materials should only be distributed to Private-Siders: (a) administrative
materials prepared by the Commitment Party for prospective Lenders (such as a
lender meeting invitation, lender allocation, if any, and funding and closing
memoranda), (b) notification of changes in the terms of the Facilities, (c)
draft and final definitive documentation with respect to the Facilities and (d)
other materials intended for prospective Lenders after the initial distribution
of Information Materials. If you advise us that any of the foregoing should be
distributed only to Private-Siders, then Public-Siders will not receive such
materials without further discussions with you.
JPMorgan, in its capacity as Lead Arranger, will manage, subject to your
consultation rights, all aspects of the syndication, including decisions as to
the selection of institutions to be approached and when they will be approached,
when their commitments will be accepted, which institutions will participate,
the allocation of the commitments among the Lenders and the amount and
distribution of fees among the Lenders. In its capacity as Lead Arranger,
JPMorgan will have no responsibility other than to arrange the syndication as
set forth herein and in no event shall be subject to any fiduciary or other
implied duties. The Company agrees that it will not assert any claim against the
Lead Arranger based on an alleged breach of fiduciary duty by the Lead Arranger
in connection with this Commitment Letter and the transactions contemplated
hereby. Additionally, you acknowledge and agree that, as Lead Arranger, JPMorgan
is not advising you as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction. The Company shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Lead Arranger shall have no responsibility or liability to you with respect
thereto.
To assist us in our syndication efforts, you agree to use commercially
reasonable efforts promptly to prepare and provide to us all customary
information reasonably available to you with respect to the Company, the Target
and your and its respective subsidiaries, the Transaction and the other
transactions contemplated hereby, including all reasonably available financial
information concerning the Target and projections (such as financial estimates,
forecasts and other forward looking statements) relating to the Target, the
Transaction and the other transactions contemplated hereby (the “Projections”),
as we may reasonably request in connection with the arrangement and syndication
of the Facilities. You hereby represent and warrant (with respect to the Target
and its subsidiaries, to your knowledge) that (a) all written information
relating to the Company and its subsidiaries, the Transaction and the other
transactions contemplated hereby other than the Projections and information of a
general economic or industry nature (the “Information”) that has been or will be
made available to us by you or any of your representatives in connection with
the transactions contemplated hereby, taken as a whole, is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make


Commitment Letter



--------------------------------------------------------------------------------





the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections that
have been or will be made available to us by you or any of your representatives
have been or will be prepared in good faith based upon assumptions believed in
good faith by you to be reasonable at the time so made available to us; it being
understood by us that such financial projections are subject to significant
uncertainties and contingencies, many of which are beyond your control, that no
assurance can be given that any particular financial projections will be
realized, that actual results may differ and that such differences may be
material. You understand that we may, in arranging and syndicating the
Facilities, use and rely on the Information and Projections without independent
verification thereof.
As consideration for the commitments and agreements of the Commitment Party
hereunder, you agree to cause to be paid the nonrefundable fees described in the
Fee Letter, dated the date hereof and delivered herewith (the “Fee Letter”).
Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Facilities Documentation or any other letter agreement or other undertaking
concerning the financing of the transactions contemplated hereby to the
contrary, the only conditions to the availability of the Facilities on the
Closing Date are: (a) since June 30, 2018, there has not occurred any Parent
Material Adverse Effect (as defined in the Acquisition Agreement) or Company
Material Adverse Effect (as defined in the Acquisition Agreement) or any fact,
circumstance, effect, change, event or development that, individually or in the
aggregate, has had and would reasonably be expected to have a Parent Material
Adverse Effect or Company Material Adverse Effect; (b) JPMorgan having been
afforded a period of not less than 15 consecutive Business Days (as defined in
the Acquisition Agreement) from the later of (i) the date the Joint Proxy
Statement (as defined in the Acquisition Agreement) is first mailed to the
stockholders of the Company and the Target and (ii) the date of JPMorgan’s
receipt of the financial statements required by paragraphs (e) and (f) of
Exhibit D to complete syndication thereof; provided that (x) November 22, 2018,
November 23, 2018, January 21, 2019 and February 18, 2019 shall not be counted
as Business Days for such 15 consecutive Business Day period (it being
understood that such exclusions shall not restart such 15 consecutive Business
Day period) and (y) such consecutive 15 Business Day period shall either be
completed on or prior to December 21, 2018 or commence no earlier than January
2, 2019; provided, further that if you believe that you have fulfilled the
obligation to deliver the financial statements required by paragraphs (e) and
(f) of Exhibit D, you may deliver to JPMorgan written notice to that effect
(stating that date that you believe you completed such delivery), in which case
you shall be deemed to have delivered such financial statements required by
paragraphs (e) and (f) of Exhibit D on the date specified in such notice, unless
JPMorgan in good faith reasonably believes that you have not completed delivery
of such financial statements and, within two Business Days (as defined in the
Acquisition Agreement) after the delivery of such notice by you, JPMorgan
delivers a written notice to you to that effect (stating with specificity the
financial statements required by paragraphs (e) and (f) of Exhibit D that has
not been delivered), in which case such financial statements shall be deemed to
be delivered immediately upon delivery by you of such financial statements
reasonably addressing the points contained in the notice; (c) the closing of the
Facilities on or before April 30, 2019; and (d) the other conditions set forth
in Exhibit D and in the immediately following paragraph.
Notwithstanding anything in this Commitment Letter, the Fee Letter, the Bridge
Facility Documentation, the Revolving Facility Documentation or any other letter
agreement or other undertaking concerning the financing of the transactions
contemplated hereby to the contrary, (a) the only representations and warranties
the accuracy of which shall be a condition to availability of the Facilities on
the date of funding under the Facilities (the “Closing Date”), shall be (i) the
representations and warranties made by the Target in the Acquisition Agreement
that are material to the interests of the Lenders (in their capacity as such),
but only to the extent that the Company (or any of its affiliates) has the right
not to consummate the Acquisition or to terminate its (or its affiliates’)
obligations under the


Commitment Letter



--------------------------------------------------------------------------------





Acquisition Agreement as a result of a breach of such representations or
warranties (the “Acquisition Agreement Representations”) and (ii) the Specified
Representations (as defined below) and (b) the terms of the applicable
Facilities Documentation shall be in a form such that they do not impair
availability of the Facilities on the Closing Date if the conditions set forth
in the immediately preceding paragraph of this Commitment Letter are satisfied
or waived (it being understood that, to the extent that any security interest in
any Collateral is not or cannot be provided and/or perfected on the Closing Date
(other than any security interest in any Collateral (1) which may be perfected
by the filing of a financing statement under the Uniform Commercial Code (the
“UCC”) and (2) which may be perfected by the delivery of equity certificates
(and related equity powers) of the Borrower and the Guarantors that are part of
the Collateral (other than any such equity certificates (and related equity
powers) relating to any subsidiary of the Target to the extent not received by
you after your use of commercially reasonable efforts to do so) (3) which is
perfected under the Existing Credit Agreement, including existing real property
mortgages if the Revolving Facility takes the form of the RBL Amendment, and (4)
at least 50% of the PV-9 value of the oil and gas properties evaluated in the
Initial Reserve Report evidenced by executed real property mortgages encumbering
such properties) after your use of commercially reasonable efforts to do so,
then the provision and/or perfection of a security interest in such Collateral
(including, for the avoidance of doubt, deposit accounts, commodities accounts
and securities accounts) shall not constitute a condition precedent to the
availability of, and shall not affect the size of, the Facilities on the Closing
Date, but instead shall be required to be delivered and/or perfected after the
Closing Date pursuant to arrangements and timing to be mutually agreed by the
Administrative Agent and the Borrower acting reasonably within 60 days following
the Closing Date (or such later date as may be reasonably agreed between the
Administrative Agent and the Borrower)); provided that, notwithstanding the
foregoing, the Borrower and the Guarantors shall use their commercially
reasonable efforts to deliver executed real property mortgages encumbering not
less than 85% of the PV-9 value of the oil and gas properties evaluated in the
Initial Reserve Report) on the Closing Date to secure the Revolving Facility.
For purposes hereof, “Specified Representations” means the representations and
warranties referred to in the Term Sheets relating to corporate existence; power
and authority, due authorization, execution and delivery and the enforceability
of the Facilities Documentation, in each case as they relate to the entering
into and performance of the applicable Facilities Documentation; solvency of the
Borrower and its subsidiaries on a consolidated basis on the Closing Date after
giving effect to the Transactions (to be determined in a manner consistent with
the solvency certificate to be delivered in the form of Annex I to Exhibit D
hereto); Federal Reserve margin regulations; the Investment Company Act; and use
of proceeds not in violation of anti-corruption laws and sanctions. This
paragraph, and the provisions herein, shall be referred to as the “Certain Funds
Provisions”.
You agree to indemnify and hold harmless the Commitment Party, its affiliates
and their respective directors, employees, advisors, and agents (each, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Facilities, the use of the
proceeds thereof, the Transaction or any related transaction or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto and whether or
not such proceeding is instituted or brought on behalf of a third party or by
you or any of its affiliates, and to reimburse each indemnified person promptly
on demand for the reasonable legal or other reasonable, documented,
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing, provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, non-appealable judgment of a
court to arise from the bad faith, willful misconduct or gross negligence of
such indemnified person, its affiliates or any of their directors, employees,
advisors or agents or any material breach of the obligations of such indemnified
person or any of its affiliates under this Commitment Letter. No indemnified
person shall be liable for any damages arising from the use by others of
Information or other materials obtained through electronic, telecommunications
or other information transmission


Commitment Letter



--------------------------------------------------------------------------------





systems, except to the extent such damages are found by a final, non-appealable
judgment of a court to arise from the bad faith, gross negligence, willful
misconduct of, or a material breach of this Commitment Letter by, such
indemnified person, its affiliates or any of their directors, employees,
advisors or agents. In addition, no indemnified person shall be liable for any
special, indirect, consequential or punitive damages in connection with this
Commitment Letter, the Facilities, the use of the proceeds thereof, the
Transaction or any related transaction.
You acknowledge that the Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein and otherwise. The Commitment Party will not use confidential information
obtained from you or with respect to the Target by virtue of the transactions
contemplated hereby or its other relationships with you in connection with the
performance by the Commitment Party of services for other companies, and the
Commitment Party will not furnish any such information to other companies. You
also acknowledge that the Commitment Party has no obligation to use in
connection with the transactions contemplated hereby, or to furnish to you,
confidential information obtained from other companies. You further acknowledge
that JPMorgan is a full service securities firm and JPMorgan may from time to
time effect transactions, for its own or its affiliates’ account or the account
of customers, and hold positions in loans, securities or options on loans or
securities of other companies that may be the subject of the transactions
contemplated by this Commitment Letter.
The Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded, and subject to the provisions governing the
conduct of, the Commitment Party hereunder.
This Commitment Letter shall not be assignable by either party hereto to any
person without the prior written consent of the other party (such consent not to
be unreasonably withheld, conditioned or delayed) (and any purported assignment
without such consent shall be null and void). This Commitment Letter is intended
to be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and the indemnified persons. This Commitment Letter may not be
amended or waived except by an instrument in writing signed by you and the
Commitment Party. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Commitment Letter by email or facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof. This Commitment Letter
and the Fee Letter are the only agreements that have been entered into among us
with respect to the Facilities and set forth the entire understanding of the
parties with respect thereto.
This Commitment Letter and any claim, controversy or dispute arising under or
related to this Commitment Letter shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York. Each party
hereto consents to the exclusive jurisdiction and venue of the state or federal
courts located in the City and County of New York. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, (a) any objection
that it may now or hereafter have to the laying of venue of any such legal
proceeding in the state or federal courts located in the City and County of New
York and (b) any right it may have to a trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of this Commitment Letter, the Term Sheets, the Fee Letter,
the transactions contemplated hereby or the performance of services


Commitment Letter



--------------------------------------------------------------------------------





hereunder; provided that (a) the interpretation of the definition of “Company
Material Adverse Effect” (as defined in the Acquisition Agreement) and whether
there shall have occurred a “Company Material Adverse Effect” (as defined in the
Acquisition Agreement) (b) whether the Acquisition Agreement Representations are
accurate and whether as a result of a breach thereof you (or your affiliate) has
the right not to consummate the Acquisition or to terminate your (or its)
obligations under the Acquisition Agreement and (c) whether the Acquisition has
been consummated in accordance with the terms of the Acquisition Agreement
(collectively, the “Acquisition Related Matters”), in each case, shall be
governed by, and construed in accordance with, the Laws (as defined in the
Acquisition Agreement) of the State of Delaware, regardless of the Laws (as
defined in the Acquisition Agreement) that might otherwise govern under any
applicable principles of conflicts of laws of the State of Delaware, except to
the extent that the VSCA (as defined in the Acquisition Agreement) is
mandatorily applicable to any provision of the Acquisition Agreement.
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheets or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
(including, without limitation, other potential providers or arrangers of
financing) except (a) to your officers, directors, employees, affiliates,
members, partners, stockholders, attorneys, accountants, agents and advisors
and, on a confidential basis, those of the Target, who are directly involved in
the consideration of this matter (provided that any disclosure of the Fee Letter
to the Target or its officers, directors, employees, attorneys, accountants,
agents or advisors shall be redacted in a manner reasonably satisfactory to the
Commitment Party), (b) as may be compelled in a legal, judicial or
administrative proceeding or as otherwise required by law (including, without
limitation, United States federal and state securities laws and regulations) or
requested by a governmental authority (in which case you agree to inform us
promptly thereof to the extent lawfully permitted to do so), provided that the
foregoing restrictions shall cease to apply (except in respect of the Fee Letter
and its terms and substance) after this Commitment Letter has been accepted by
you and (c) to the extent you deem reasonably necessary or advisable in
connection with complying with your obligations in connection with the
syndication of the Facilities, the marketing of the New Notes and the
satisfaction of the conditions to the availability of the Facilities.
The Commitment Party hereby notifies you that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Company and each Guarantor (as defined in the
Term Sheets), which information includes their names, addresses, tax
identification numbers and other information that will allow the Commitment
Party to identify the Company and each Guarantor in accordance with the Patriot
Act.
The jurisdiction, governing law, waiver of jury trial, compensation,
reimbursement, indemnification and confidentiality provisions contained herein
and in the Fee Letter and any other provision herein or therein which by its
terms expressly survives the termination of this Commitment Letter shall remain
in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder (provided
that the reimbursement and indemnification provisions shall be superseded
entirely by the definitive financing documentation).
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheets and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on November 2, 2018. This offer will
automatically expire at such time if we have not received such executed
counterparts in accordance with the preceding sentence. Each of the parties
hereto agrees that each of this Commitment Letter and the Fee Letter, if
accepted by you as provided in this paragraph, is a binding and enforceable
agreement with


Commitment Letter



--------------------------------------------------------------------------------





respect to the subject matter contained herein, including an agreement to
negotiate in good faith the Bridge Facility Documentation and the Revolving
Facility Documentation by the parties hereto in a manner consistent with this
Commitment Letter.
        


Commitment Letter



--------------------------------------------------------------------------------








We are pleased to have been given the opportunity to assist you in connection
with this important financing.


 
Very truly yours,
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
/s/ Michele Jones
 
Name:
Michele Jones
 
Title:
Managing Director











Signature Page to Commitment Letter



--------------------------------------------------------------------------------





Accepted and agreed to as of
the date first above written:


DENBURY RESOURCES INC.
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Executive Vice President and Chief Financial Officer
 





Signature Page to Commitment Letter



--------------------------------------------------------------------------------






EXHIBIT A


PROJECT LEGACY
Transaction Description
________________________
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the Commitment Letter (the “Commitment
Letter”) to which this Exhibit A is attached or in the Commitment Letter. In the
case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit A shall be
determined by reference to the context in which it is used.
Denbury Resources Inc. (the “Company”) and/or certain of its affiliates intends,
through a newly formed wholly-owned subsidiary, Dragon Merger Sub Inc., a
corporation organized under the laws of the State of Virginia (“Merger Sub”),
and a newly formed wholly-owned subsidiary, DR Sub LLC, a limited liability
company organized under the laws of Virginia (“LLC Sub”), to acquire (the
“Acquisition”) Penn Virginia Corporation, a corporation organized under the laws
of the State of Virginia (the “Target”), pursuant to the Acquisition Agreement
(as defined below).
In connection with the foregoing, it is intended that:
a)
Pursuant to the agreement and plan of merger (together with all exhibits,
schedules, annexes and disclosure schedules thereto, collectively, the
“Acquisition Agreement”) dated the date hereof among the Company, Merger Sub,
LLC Sub and the Target, the Company will consummate the Acquisition.



b)
You will obtain $400,000,000 in gross cash proceeds from the issuance of second
lien secured notes (the “New Notes”) in a public offering or Rule 144A private
placement/Reg S offering (the “New Note Offering”) or, if you are unable to
issue the full amount of the New Notes at or prior to the time the Acquisition
is consummated, a senior secured second lien bridge facility in an amount of up
to $400,000,000 less the gross cash proceeds of New Notes sold in the New Note
Offering.



c)
That certain Amended and Restated Credit Agreement, dated as of December 9, 2014
(as amended, supplemented or otherwise modified from time to time, the “Existing
Credit Agreement”), by and among the Company, as borrower, JPMorgan, as
administrative agent, and the lending institutions party thereto shall be
amended to increase the Borrowing Base (as defined in Exhibit C) to
$1,200,000,000 and make other modifications to the Existing Credit Agreement as
set forth in Exhibit C (such amendments, the “RBL Amendment”); provided that, in
the event that the requisite consents to approve the RBL Amendment are not
obtained from the lenders under the Existing Credit Agreement (the “Existing
Lenders”) after giving effect to any related assignments of the commitments and
voting of the assignees of such commitments under the Existing Credit Agreement,
then the Existing Credit Agreement will be amended and restated, with the effect
that the loans and commitments under the Existing Credit Agreement will be
refinanced on the terms set forth in Exhibit C (the “Refinancing RBL Facility”).



d)
Substantially simultaneously with the Acquisition, all outstanding obligations
of the Target and its subsidiaries pursuant to (i) the Credit Agreement, dated
as of September 12, 2016, by and among Penn Virginia Holding Corp., Penn
Virginia Corporation, the lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent and issuing lender, and (ii) the Credit
Agreement, dated as of September 29, 2017, by and among Penn Virginia Holding
Corp., as borrower, Penn Virginia Corporation, the lenders party thereto and
Jefferies Finance LLC, as



Commitment Letter



--------------------------------------------------------------------------------





administrative agent, collateral agent and sole lead arranger, in each case
shall be released in full (the “Refinancing”).


e)
The proceeds of the Facilities funded on the Closing Date, will be applied to
pay (i) the consideration in connection with the Acquisition and any other
payments required under the Acquisition Agreement, (ii) the fees and expenses
incurred in connection with the Transactions (the amounts set forth in clauses
(i) and (ii) above, collectively, the “Acquisition Costs”) and (iii) for the
Refinancing.



The transactions described above (including the payment of Acquisition Costs and
the repayment of such existing indebtedness of the Company or the Target (or
both)) are collectively referred to herein as the “Transactions”, and the
transactions described in clause (d) above are collectively referred to herein
as the “Refinancing”.




Commitment Letter



--------------------------------------------------------------------------------






EXHIBIT B


PROJECT LEGACY
BRIDGE FACILITY
Summary of Terms and Conditions
________________________


Set forth below is a summary of the terms and conditions for the Bridge
Facility. Capitalized terms used but not defined in this Exhibit B shall have
the meanings set forth in the Commitment Letter to which this Term Sheet is
attached, including Exhibits A, C and D thereto.
Initial Loans:
The Lenders (as defined below) will make second lien secured loans (the “Initial
Loans”) to the Borrower on the Closing Date (as defined below) in an aggregate
principal amount of up to $400,000,000.
Borrower:
The Company.
Guarantors:
The New Facility Debt (as defined below) shall be jointly and severally
guaranteed by all guarantors of the Company’s 9% senior secured second lien
notes due 2021, 9¼% senior secured second lien notes due 2022 and 7½% senior
secured second lien notes due 2024 (collectively, the “Existing Second Lien
Notes”), on a senior basis (collectively, the “Guarantors”; the Borrower and the
Guarantors, collectively, the “Loan Parties”).
 
Each guarantee issued in respect of the New Facility Debt will be automatically
released upon the release of the corresponding guarantees of the Existing Second
Lien Notes, except in the case of the release of the guarantees in connection
with the repayment, redemption or defeasance of any Existing Second Lien Notes.
Administrative Agent:
JPMorgan Chase Bank, N.A. (“JPMorgan”; in such capacity, the “Administrative
Agent”) will act as Administrative Agent for the Lenders holding the Initial
Loans from time to time.
Lead Arranger and Bookrunner:
JPMorgan (in such capacity, the “Arranger”).
Lenders:
JPMorgan and any other holder of any portion of the Initial Loans or of any
commitment to make the Initial Loans are collectively referred to as the
“Lenders”.
Availability:
The Bridge Facility shall be available for drawing on the Closing Date.
Use of Proceeds:
The proceeds of the Loans shall be used to (a) finance a portion of the
Acquisition, and (b) to pay for fees and expenses associated with the
Transaction.
Funding:
The Lenders will make the Initial Loans simultaneously with the consummation of
the Acquisition. The date on which such



Term Sheet – Bridge Facility

--------------------------------------------------------------------------------





 
Initial Loans are first made and the Transaction is consummated is herein called
the “Closing Date”.


Maturity/Exchange:
The Initial Loans will initially mature on the first anniversary of the Closing
Date (the “Initial Loan Maturity Date”), which shall be extended as provided
below. If any of the Initial Loans have not been previously repaid in full on or
prior to the Initial Loan Maturity Date and no bankruptcy (with respect to the
Company) event of default then exists, such Initial Loans shall automatically be
extended to the seventh anniversary of the Closing Date (and shall be deemed to
be “Extended Term Loans” beginning on the date immediately following the first
anniversary of the Closing Date). The Lenders in respect of such Extended Term
Loans will have the option at any time or from time to time to receive Exchange
Notes (the “Exchange Notes”; together with the Initial Loans and the Extended
Term Loans, the “New Facility Debt”) in exchange for such Extended Term Loans
having the terms set forth in the term sheet attached hereto as Annex I;
provided, that a Lender may not elect to exchange only a portion of its
outstanding Extended Term Loans for Exchange Notes unless such Lender intends at
the time of such partial exchange to sell promptly the Exchange Notes received
therefor; and provided, further, that the Borrower may defer the first issuance
of Exchange Notes until such time as the Borrower shall have received requests
to issue an aggregate of at least $25,000,000 in principal amount of Exchange
Notes.
 
The Initial Loans, the Extended Term Loans and the Exchange Notes shall be pari
passu for all purposes.
Interest:
For the first 90-day period commencing on the Closing Date, the Initial Loans
will accrue interest at a rate per annum equal to the Eurodollar Rate (as
defined below) on the Closing Date (and reset at each interest payment date),
plus 525 basis points. Thereafter, interest on the Initial Loans will increase
by an additional 25 basis points after the initial 90-day period and each 90-day
period subsequent to the initial 90-day period, increasing to a maximum of the
Bridge Rate Cap (as defined in the Fee Letter). Overdue principal, interest,
fees and other amounts shall bear interest at the applicable interest rate plus
200 basis points.
 
Following the Initial Loan Maturity Date, all outstanding Extended Term Loans
will accrue interest at the rate provided for Exchange Notes in Annex I hereto,
subject to the interest rate caps applicable to Exchange Notes.
 
Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.
 
“Eurodollar Rate” on any date of determination means the greater of (i) 1.00%
and (ii) the rate (adjusted for any statutory





Term Sheet – Bridge Facility

--------------------------------------------------------------------------------





 
reserve requirements for eurocurrency liabilities) for eurodollar deposits for a
three-month period appearing on the Reuters Screen LIBOR01 Page two business
days prior to such date.


 
Interest will be payable in arrears (a) at the end of each fiscal quarter of the
Borrower following the Closing Date and on the Initial Loan Maturity Date and
(b) for the Extended Term Loans, at the end of each fiscal quarter of the
Borrower following the Initial Loan Maturity Date and on the final maturity
date.
Pari-Passu Ranking:
The Initial Loans will rank pari-passu to all other second lien secured
indebtedness of the Borrower, including the Existing Second Lien Notes.
Mandatory Prepayment:
The Borrower will be required to prepay Initial Loans on a pro rata basis, at
par plus accrued and unpaid interest from the net proceeds of (after deduction
of, among other things, amounts required, if any, to repay indebtedness
outstanding under the Revolving Facility Documentation and any other first lien
secured debt of the Borrower) (i) the sale of any assets outside the ordinary
course of business, subject to 12-month reinvestment rights, (ii) the issuance
of any equity and (iii) the issuance of any indebtedness (other than any
borrowings under the Revolving Facility Documentation, ordinary course working
capital facilities, ordinary course capital leases, purchase money and equipment
financings and other exceptions to be agreed). Following the Initial Loan
Maturity Date, the mandatory redemption requirements applicable to the Extended
Term Loans will be automatically modified so as to be consistent with the
mandatory offer to repurchase requirements applicable to the Exchange Notes. In
addition, after any payments required to be made to repay the Revolving Facility
Documentation and any other first lien secured debt of the Borrower have been
paid in full, the Borrower will be required to redeem the Initial Loans and the
Extended Term Loans and, if issued, offer to prepay the Exchange Notes, upon the
occurrence of a change of control at par plus accrued and unpaid interest.
Optional Prepayment:
The Initial Loans may be prepaid, in whole or in part, at the option of the
Borrower, at any time upon three days’ prior notice, at par plus accrued and
unpaid interest.
Documentation:
The definitive documentation for the Bridge Facility (such documentation, the
“Bridge Facility Documentation”) shall be substantially consistent with the
documentation for the Company’s 7½% senior secured second lien notes due 2024
(the “Precedent Documentation”).
Conditions Precedent:
Subject to the Certain Funds Provisions, the availability of the Bridge Facility
shall be solely conditioned upon the satisfaction of the applicable conditions
set forth in Exhibit D and in the



Term Sheet – Bridge Facility

--------------------------------------------------------------------------------





 
eleventh and twelfth paragraphs of the Commitment Letter.


Representations and Warranties:
Subject to the Certain Funds Provisions, usual and customary, in light of
current market conditions, for recent facilities of this type. As appropriate,
such representations and warranties shall be substantially similar to the
representations and warranties set forth in the Revolving Facility
Documentation.
Affirmative Covenants:
Usual and customary, in light of current market conditions, for recent
facilities of this type. As appropriate, such affirmative covenants shall be
substantially similar to the affirmative covenants set forth in the Precedent
Documentation.
Negative Covenants:
Usual and customary, in light of current market conditions and any exceptions to
such covenants set forth in the Precedent Documentation, for recent facilities
of this type and limited to the following: restrictions on the incurrence of
indebtedness, the payment of dividends, redemption of capital stock and making
certain investments, the incurrence of liens, the sale of assets and the sale of
subsidiary stock, entering into agreements that restrict the payment of
dividends by subsidiaries or the repayment of intercompany loans and advances,
entering into affiliate transactions, entering into mergers, consolidations and
sales of substantially all the assets of the Borrower and its subsidiaries and
requirements as to future subsidiary guarantors; provided, that such covenants
will be incurrence-based covenants, based on those contained in the preliminary
offering memorandum or prospectus used to market the New Notes prior to the
Closing Date. Prior to the Initial Loan Maturity Date, the covenants may be more
restrictive than those in the Extended Term Loans and the Exchange Notes.
Following the Initial Loan Maturity Date, the covenants relevant to the Extended
Term Loans will automatically be modified so as to be consistent with the
Exchange Notes.
Events of Default:
Usual and customary, in light of current market conditions, for recent
facilities of this type and based on those contained in the preliminary offering
memorandum or prospectus used to market the New Notes prior to the Closing Date
and applicable to the Borrower and its material subsidiaries, which will be
based on the Precedent Documentation. Following the Initial Loan Maturity Date,
the events of default relevant to the Extended Term Loans will automatically be
modified so as to be consistent with the Exchange Notes.
Cost and Yield Protection:
Usual for facilities and transactions of this type, including standard
protective provisions for such matters as increased costs, funding losses,
capital adequacy, requirements of law and withholding taxes.





Term Sheet – Bridge Facility

--------------------------------------------------------------------------------





Bail-in Provisions:
The Bridge Facility Documentation shall contain customary EU bail-in provisions
similar to those set forth in the Revolving Facility Documentation.
Assignment and Participation:
Subject to the prior approval of the Administrative Agent (such approval not to
be unreasonably withheld), the Lenders will have the right to assign Initial
Loans and commitments with the prior written consent (such consent not be
unreasonably withheld or delayed; it being understood that the Borrower shall
have the right to withhold or delay its consent to any assignment solely if, in
order for such assignment to comply with applicable requirements of law, the
Borrower would be required to obtain the consent of, or make any filing or
registration with, any governmental authority) of the Borrower; provided, that
no consent of the Borrower shall be required for (x) an assignment if a payment
or bankruptcy event of default has occurred and is continuing and (y) any
assignment to a Lender, an affiliate of a Lender or an approved fund.
Assignments will be by novation that will release the obligation of the
assigning Lender.
 
The Lenders will have the right to participate their Initial Loans to other
financial institutions without restriction, other than customary voting
limitations. Participants will have the same benefits as the selling Lenders
would have (and will be limited to the amount of such benefits) with regard to
yield protection and increased costs, subject to customary limitations and
restrictions.
Voting:
Amendments and waivers of the Bridge Facility Documentation will require the
approval of Lenders (other than the Borrower or any of its affiliates) holding
more than 50% of the outstanding Initial Loans, except that (i) the consent of
each affected Lender (other than the Borrower or any of its affiliates) will be
required for (a) reductions of principal, interest rates or spread, (b) except
as provided under “Maturity/Exchange” above, extensions of the Initial Loan
Maturity Date, (c) additional restrictions on the right to exchange Extended
Term Loans for Exchange Notes or any amendment of the rate of such exchange and
(d) any amendment to the Exchange Notes that requires (or would, if any Exchange
Notes were outstanding, require) the approval of all holders of Exchange Notes
and (ii) the consent of 100% of the Lenders (other than the Borrower or any of
its affiliates) shall be required with respect to (a) modifications to any of
the voting percentages, (b) modifications to the redemption provisions and (c)
releases of any significant Guarantor (other than in connection with a sale of
such Guarantor permitted by the Bridge Facility Documentation).
Intercreditor Agreements:
The Bridge Facility shall be subject to (a) that certain Intercreditor Agreement
dated May 10, 2016, between the administrative agent for the Revolving Facility,
as priority lien



Term Sheet – Bridge Facility

--------------------------------------------------------------------------------





 
agent, Wilmington Trust, National Association, as second lien collateral trustee
and the Loan Parties party thereto and (b) each other intercreditor agreement
entered into among the Borrower, the Administrative Agent and the applicable
holder of any other permitted junior lien debt in form and substance
satisfactory to the Administrative Agent in its sole discretion (collectively,
the “Intercreditor Agreements”).
Expenses and Indemnification:
The Bridge Facility Documentation shall provide that the Borrower shall pay
(a) all reasonable, documented out-of-pocket expenses of the Administrative
Agent and the Arranger associated with the syndication of the Bridge Facility
and the preparation, execution, delivery and administration of the Bridge
Facility Documentation and any amendment, waiver or modification with respect
thereto (including the reasonable fees, disbursements and other charges of
counsel) and (b) all reasonable, documented out-of-pocket expenses of the
Administrative Agent and the Lenders (including the fees, disbursements and
other charges of counsel) in connection with the enforcement of the Bridge
Facility Documentation.
 
The Administrative Agent, the Arranger and the Lenders (and their respective
affiliates, controlling persons, officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
proposed transactions, including, but not limited to, the financing contemplated
hereby or the use or the proposed use of proceeds thereof, except to the extent
they are found by a final, non-appealable judgment of a court to arise from the
bad faith, gross negligence, willful misconduct of, or material breach of
contract by, the relevant indemnified person.
Governing Law and Forum:
New York.
Counsel to the Administrative Agent and the Arranger:
Simpson Thacher & Bartlett LLP.





Term Sheet – Bridge Facility

--------------------------------------------------------------------------------





Annex I to Exhibit B


EXCHANGE NOTES AND EXTENDED TERM LOANS
Summary of Terms and Conditions
________________________


Capitalized terms used but not defined herein have the meanings given in the
Summary of Terms and Conditions of the Bridge Facility to which this Annex I is
attached.
Issuer:
The Borrower will issue Exchange Notes under an indenture that complies with the
Trust Indenture Act (the “Indenture”). The Borrower in its capacity as issuer of
the Exchange Notes is referred to as the “Issuer.”
Guarantors:
Same as the Initial Loans.
Ranking:
Same as the Initial Loans.
Principal Amount:
The Exchange Notes will be available only in exchange for the Extended Term
Loans on or after the Initial Loan Maturity Date. The principal amount of any
Exchange Note will equal 100% of the aggregate principal amount of the Extended
Term Loan for which it is exchanged. In the case of a partial exchange by
Lenders, the minimum amount of Extended Term Loans to be exchanged for Exchange
Notes shall equal $25,000,000; provided, that a Lender may not elect to exchange
only a portion of its outstanding Extended Term Loans for Exchange Notes unless
such Lender intends at the time of such partial exchange to sell promptly the
Exchange Notes received therefor.
Maturity:
The Exchange Notes and the Extended Term Loans will mature on the seventh
anniversary of the Closing Date.
Interest Rate:
The Exchange Notes and the Extended Term Loans will bear interest at the Bridge
Rate Cap.
 
Overdue principal, interest, fees and other amounts shall bear interest at the
applicable interest rate plus 200 basis points.
 
Interest will be payable in arrears (a) for the Extended Term Loans, at the end
of each fiscal quarter of the Borrower and on the final maturity date and (ii)
for the Exchange Notes, at the end of each semi-annual fiscal period and on the
final maturity date.
Mandatory Redemption:
None prior to maturity except in the event of a “Change of Control” (as defined
in the Precedent Documentation) requiring an offer to purchase the Notes at 101%
of par plus accrued interest to the purchase date.
Optional Redemption:
The Extended Term Loans may be prepaid, in whole or in part, at the option of
the Issuer, at any time at par plus accrued and



Term Sheet – Bridge Facility

--------------------------------------------------------------------------------





 
unpaid interest to the prepayment date.


The Exchange Notes will be (a) non-callable for the first three years from the
Initial Loan Maturity Date and (b) thereafter, callable at par plus accrued
interest plus a premium equal to 75% of the coupon in effect on the Exchange
Notes on the date of sale of such Exchange Notes to a third party purchaser,
which premium shall decline ratably on each yearly anniversary of the date of
such sale to zero two years prior to the maturity of the Exchange Notes;
provided, that such call protection shall not apply to any call for redemption
issued prior to the sale to such third party. The Exchange Notes will also be
subject to customary three year equity clawback features. In addition, prior to
the third anniversary of the Closing Date, the Issuer may redeem such Exchange
Notes at a make-whole price based on U.S. Treasury notes with a maturity closest
to the third anniversary of the Closing Date plus 50 basis points. The optional
redemption provisions will be otherwise consistent with publicly traded high
yield transactions with affiliates of the Borrower.
Mandatory Offers to Purchase:
After any payments required to be made to repay the Revolving Facility and any
other secured debt of the Borrower, the Issuer will be required to offer to
repurchase the Exchange Notes and repay the Extended Term Loans upon the
occurrence of a Change of Control, which offer shall be at 101% of the principal
amount thereof, plus accrued and unpaid interest.
 
After any payments required to be made to repay the Revolving Facility and any
other secured debt of the Borrower, the Issuer will also be required to offer to
repurchase the Exchange Notes and repay the Extended Term Loans, subject to
exceptions substantially similar to those set forth in recent facilities of this
type involving affiliates of the Borrower (including customary reinvestment
rights), upon the consummation of asset sales outside the ordinary course of
business, which offer shall be at 100% of the principal amount of such Exchange
Note plus accrued and unpaid interest.
 Registration Rights:
The Issuer will use its commercially reasonable efforts to file within 30 days
after the date of the Initial Loan Maturity Date, and will use its commercially
reasonable efforts to cause to become effective as soon thereafter as
practicable, a shelf registration statement with respect to the Exchange Notes
(a “Shelf Registration Statement”) and/or a registration statement relating to a
Registered Exchange Offer (as described below). If a Shelf Registration
Statement is filed, the Issuer will keep such registration statement effective
and available (subject to customary exceptions) until it is no longer needed to
permit unrestricted resales of Exchange Notes but in no event longer



Term Sheet – Bridge Facility

--------------------------------------------------------------------------------





 
than two years from the Initial Loan Maturity Date. If within 120 days from the
Initial Loan Maturity Date (such 120th day, the “Effectiveness Date”), a Shelf
Registration Statement for the Exchange Notes has not been declared effective or
the Issuer has not effected an exchange offer (a “Registered Exchange Offer”)
whereby the Issuer has offered registered notes having terms identical to the
Exchange Notes (the “Substitute Notes”) in exchange for all outstanding Exchange
Notes and Extended Term Loans (it being understood that a Shelf Registration
Statement is required to be made available in respect of Exchange Notes the
holders of which could not receive Substitute Notes through the Registered
Exchange Offer that, in the opinion of counsel, would be freely saleable by such
holders without registration or requirement for delivery of a current prospectus
under the Securities Act of 1933, as amended (other than a prospectus delivery
requirement imposed on a broker-dealer who is exchanging Exchange Notes acquired
for its own account as a result of a market making or other trading
activities)), then the Issuer will pay liquidated damages of 1.00% per annum on
the principal amount of Exchange Notes and Extended Term Loans outstanding to
holders thereof from and including the 360th day after the date of the first
issuance of Exchange Notes to but excluding the earlier of the effective date of
such Shelf Registration Statement or the date of consummation of such Registered
Exchange Offer (such damages may be payable, at the option of the Borrower, in
the form of additional Exchange Notes, if the then interest rate thereon exceeds
the applicable cash interest rate cap). The Issuer will also pay such damages
for any period of time (subject to customary exceptions) following the
effectiveness of a Shelf Registration Statement during which such Shelf
Registration Statement is not available for resales thereunder. In addition,
unless and until the Issuer has consummated the Registered Exchange Offer and,
if required, caused the Shelf Registration Statement to become effective, the
holders of the Exchange Notes will have the right to “piggy-back” the Exchange
Notes in the registration of any debt securities (subject to customary
scale-back provisions) that are registered by the Issuer (other than on a
Form S-4) unless all the Exchange Notes and Extended Term Loans will be redeemed
or repaid from the proceeds of such securities.


Right to Transfer Exchange Notes:
The holders of the Exchange Notes shall have the absolute and unconditional
right to transfer such Exchange Notes in compliance with applicable law to any
third parties.
Negative Covenants:
Usual and customary, in light of current market conditions, for recent
facilities of this type and limited to the following: restrictions on the
incurrence of indebtedness, the payment of



Term Sheet – Bridge Facility

--------------------------------------------------------------------------------





 
dividends, redemption of capital stock and making certain investments, the
incurrence of liens, the sale of assets and the sale of subsidiary stock,
entering into agreements that restrict the payment of dividends by subsidiaries
or the repayment of intercompany loans and advances, entering into affiliate
transactions, entering into mergers, consolidations and sales of substantially
all the assets of the Borrower and its subsidiaries and requirements as to
future subsidiary guarantors; provided, that such covenants will be
incurrence-based covenants, based on those contained in the preliminary offering
memorandum or prospectus used to market the New Notes prior to the Closing Date.
Following the Initial Loan Maturity Date, the covenants relevant to the Extended
Term Loans will automatically be modified so as to be consistent with the
Exchange Notes.


Intercreditor Agreements:
The Exchange Notes and the Extended Term Loans shall each be subject to the
Intercreditor Agreements.
Events of Default:
As appropriate, similar to the events of default applicable to the Existing
Second Lien Notes.
Governing Law and Forum:
New York.





Term Sheet – Bridge Facility

--------------------------------------------------------------------------------






EXHIBIT C


PROJECT LEGACY
REVOLVING FACILITY
Summary of Terms and Conditions
________________________


Set forth below is a summary of the terms and conditions for the Revolving
Facility. Capitalized terms used but not defined in this Exhibit C shall have
the meanings set forth in the Commitment Letter to which this Term Sheet is
attached, including Exhibits A, B and D thereto
Borrower:
The Company.
Administrative Agent:
JPMorgan Chase Bank, N.A. (“JPMorgan”; in such capacity, the “Administrative
Agent”) in respect of the Revolving Facility for a syndicate of banks, financial
institutions and other institutional lenders (together with JPMorgan, the
“Lenders”).
Arranger and Bookrunner:
JPMorgan (in such capacity, the “Arranger”).
Existing Credit Agreement:
That certain Amended and Restated Credit Agreement, dated as of December 9, 2014
(as amended, supplemented or otherwise modified from time to time, the “Existing
Credit Agreement”), by and among the Company, as borrower, JPMorgan, as
administrative agent, and the lending institutions party thereto.
Revolving Credit Facility:
A revolving credit facility (the “Revolving Facility”) in an aggregate maximum
principal amount of $3,500,000,000 (the “Maximum Amount”), subject to
availability as described under the heading “Revolving Credit Facility
Availability” below. The loans under the Revolving Facility are collectively
referred to as “Revolving Loans”.
Swingline:
Same as Existing Credit Agreement.
Purpose / Use of Proceeds:
The proceeds of the Revolving Loans made on the Closing Date may be used as set
forth in clause (e) of the Transaction Description set forth on Exhibit A. All
other proceeds of Revolving Loans will be used to finance working capital needs
and for other general corporate purposes, including, without limitation, the
exploration, acquisition and development of oil and gas properties.
Revolving Credit Facility Availability:
The Revolving Facility will be available on a revolving basis during the period
commencing on the Closing Date and ending on the earlier of the Revolving
Maturity Date and the date the Revolving Commitments are terminated, subject to
the Borrowing Base then in effect.
Borrowing Base:
Consistent with the Existing Credit Agreement, the Revolving Facility shall at
all times be subject to a borrowing base, which shall be based on the loan value
of the Loan Parties’ proved oil



Term Sheet – Revolving Facility



--------------------------------------------------------------------------------





 
 
 
 
and gas reserves (the “Borrowing Base”). The initial Borrowing Base shall be
$1,200,000,000 (the “Initial Borrowing Base”).


Interest Rates and Fees; LIBOR Alternative Rate Provisions:
The interest rate shall be, for any day, with respect to any ABR Loan or LIBOR
Loan, as the case may be, the rate per annum set forth in the grid below based
upon the Borrowing Base Utilization Percentage (as defined in Existing Credit
Agreement) in effect on such day:


 
Borrowing
Base
Utilization
Percentage
X ≤ 25%
25% < X ≤ 50%
50% < X ≤ 75%
75% < X ≤ 90%
90% < X
 
LIBOR
Loans
2.500%
2.750%
3.000%
3.250%
3.500%
 
ABR
Loans
1.500%
1.750%
2.000%
2.250%
2.500%
 
 
 
 
 
 
 
Default Rate:
Same as Existing Credit Agreement.
Letters of Credit:
Same as Existing Credit Agreement.
Final Maturity:
Same as Existing Credit Agreement (the “Revolving Maturity Date”).
Guarantees:
Subject to the Certain Funds Provisions, same as Existing Credit Agreement.
Security:
Subject to the Certain Funds Provision, consistent with Existing Credit
Agreement (the “Collateral”).
In the event that any mortgages encumbering the Borrowing Base Properties (as
defined in the Existing Credit Agreement) are delivered after the Closing Date
in accordance with the Certain Funds Provisions, the Borrower shall be required
to deliver corresponding customary opinions of counsel for the relevant
jurisdiction in which Borrowing Base Properties are being encumbered.
Notwithstanding anything to the contrary, title information consistent with
usual and customary standards for the geographic regions in which the Borrowing
Base Properties and acquired oil and gas properties are located shall be
required to be delivered prior to or on the Closing Date with respect to (x) not
less than 50% of the PV-9 value of the oil and gas properties evaluated in the
Initial Reserve Report and (y) together with title information previously
delivered to Administrative Agent pursuant to the Existing Credit Agreement, not
less than 85% of the PV-9 of the Borrowing Base Properties evaluated in the
Initial Reserve Report no later than 60 days following the Closing Date
(provided, that such



Term Sheet – Revolving Facility



--------------------------------------------------------------------------------





 
 
 
 
timelines may be extended in the sole discretion of the Administrative Agent).
No later than 90 days following the Closing Date, the Borrower and the
Guarantors shall be required to enter into control agreements with respect to
all deposit, securities and commodities accounts, respectively, subject to
certain customary exceptions consistent with the pledge agreement entered into
to secure the Existing Credit Agreement (provided, that (a) such timeline may be
extended in the sole discretion of the Administrative Agent and (b) to the
extent that control agreements are in place under the Existing Credit Agreement,
such control agreements shall remain in place).


Mandatory Prepayments:
Same as Existing Credit Agreement.
Voluntary Prepayments and Reductions in Commitments; Prepayment Fees:
Same as Existing Credit Agreement.
Documentation:
Subject to the Certain Funds Provision, the definitive documentation for the
Revolving Facility, including, if applicable, the RBL Amendment (the “Revolving
Facility Documentation” and, together with the Bridge Facility Documentation,
the “Facilities Documentation”) shall be negotiated in good faith and (a) shall
be consistent with the Existing Credit Agreement, with such with such changes
and modifications to reflect the terms set forth in this Exhibit C and such
other changes and modifications as may be reasonably agreed between the Company
and the Arranger (it being understood and agreed that such Revolving Facility
Documentation will reflect customary agency, borrowing mechanics, and other
ministerial provisions for credit agreements).
Conditions to Closing:
Subject to the Certain Funds Provisions, the availability of the Revolving
Facility shall be subject solely to the satisfaction of the applicable
conditions set forth in the Commitment Letter and in Exhibit D.
Conditions to Subsequent Borrowings:
Same as Existing Credit Agreement.
Representations and Warranties:
Subject to the Certain Funds Provisions, same as Existing Credit Agreement (it
being understood that all representations and warranties shall be made on the
Closing Date (provided, that only the accuracy of the Specified Representations
and the Specified Acquisition Agreement Representations shall be a condition to
the availability of the Revolving Facility on the Closing Date).



Term Sheet – Revolving Facility



--------------------------------------------------------------------------------





Affirmative Covenants:
To be limited to the affirmative covenants in the Existing Credit Agreement,
with changes as needed to allow for Transactions.
Negative Covenants:
To be limited to the negative covenants in the Existing Credit Agreement, with
changes as needed to allow for Transactions including, without limitation, an
increase in the second-lien debt basket.
Financial Covenants:
(i) A maximum ratio of Consolidated Total Debt (as defined in the Existing
Credit Agreement) to consolidated EBITDAX of 4.50 to 1.00, with step-downs to be
agreed.
(ii) A minimum ratio of Consolidated Current Assets to Consolidated Current
Liabilities of 1.00 to 1.00.
Events of Default:
Same as Existing Credit Agreement.
Voting:
Same as Existing Credit Agreement.
Cost and Yield Protection:
Same as Existing Credit Agreement.
Assignments and Participations:
Same as Existing Credit Agreement.
Intercreditor Agreements:
The Revolving Facility shall be subject to (a) that certain Intercreditor
Agreement dated May 10, 2016, between the Administrative Agent, as priority lien
agent, Wilmington Trust, National Association, as second lien collateral trustee
and the Loan Parties party thereto and (b) each other intercreditor agreement
entered into among the Borrower, the Administrative Agent and the applicable
holder of any permitted junior lien debt in form and substance satisfactory to
the Administrative Agent and the Majority Lenders in their sole discretion.
Expenses and Indemnification:
The Revolving Facility Documentation shall contain expense and indemnity
provisions consistent with the Existing Credit Agreement.
Governing Law and Forum:
New York.
Counsel to the Administrative Agent and Arranger:
Simpson Thacher & Bartlett LLP.





Term Sheet – Revolving Facility



--------------------------------------------------------------------------------






EXHIBIT D


PROJECT LEGACY
Summary of Additional Conditions
________________________


Subject in all respects to the Certain Funds Provisions, the availability of the
Facilities on the Closing Date shall be subject to the satisfaction or waiver of
the following conditions. Capitalized terms used but not defined herein have the
meanings given in the Commitment Letter and the other Exhibits thereto.
(a)Each Loan Party shall have executed and delivered the applicable Facilities
Documentation on terms consistent with the Commitment Letter.


(b)Subject to the Certain Funds Provisions, the Acquisition shall be consummated
in all material respects in accordance with the Acquisition Agreement
substantially concurrently with the initial funding of the Bridge Facility (if
applicable) and the RBL Amendment or the Refinancing RBL Facility, as
applicable, and, subject to the Certain Funds Provisions, no provision thereof
shall have been waived, amended, supplemented or otherwise modified, and no
consent shall have been given thereunder in any manner materially adverse to the
interests of the Commitment Party or the Lenders without the prior written
consent of the Commitment Party (not to be unreasonably withheld, delayed or
conditioned); provided, that, unless funded by equity, an increase in the
purchase price under the Acquisition Agreement greater than (but no such
increase equal to or less than) 10% of such purchase price shall be deemed to be
materially adverse to the interests of the Commitment Part or the Lenders;
provided, further, that, unless accompanied by a dollar-for-dollar decrease in
(i) first, Closing Date availability under the Revolving Facility and (ii)
thereafter, the commitment amounts under the Bridge Facility and the Initial
Borrowing Base on a pro rata basis, a decrease in the purchase price under the
Acquisition Agreement greater than (but no such decrease equal to or less than)
10% of such purchase price shall be deemed to be materially adverse to the
interests of the Commitment Part or the Lenders.


(c)The Lenders, the Administrative Agent and the Arranger shall receive all fees
and invoiced expenses (to the extent invoiced at least three business days prior
to the Closing Date) required to be paid by the Company on or before the Closing
Date substantially concurrently with the initial funding of the Bridge Facility
and the RBL Amendment or the Refinancing RBL Facility, as applicable.


(d)(i) The Administrative Agent shall have received, at least 5 days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and requested in writing by the
Administrative Agent no later than ten business days prior to the Closing Date
and (ii) if the Borrower qualifies as a “legal entity” customer under 31 C.F.R.
§ 1010.230 and the Administrative Agent has provided the Borrower the name of
each requesting Lender and its electronic delivery requirements at least ten
business days prior to the Closing Date, the Administrative Agent and each such
Lender requesting a certification regarding beneficial ownership as required by
31 C.F.R. § 1010.230 (such certification, a “Beneficial Ownership
Certification”) will have received, at least 5 days prior to the Closing Date,
the Beneficial Ownership Certification in relation to the Borrower.


(e)The Administrative Agent shall have received (i) audited consolidated
financial statements of the Company for the three most recently completed fiscal
years, (ii) (x) the audited consolidated balance sheets of the Target and its
subsidiaries as of December 31, 2017 and 2016, and the related consolidated
statements of operations, comprehensive income (loss), shareholders’ equity


Summary of Additional Conditions

--------------------------------------------------------------------------------





and cash flows for the year ended December 31, 2017 (successor), for the period
from September 13, 2016 through December 31, 2016 (successor), the period from
January 1, 2016 through September 12, 2016 (predecessor) and the year ended
December 31, 2015 (predecessor) and (y) the audited consolidated balance sheet
of the Target and its subsidiaries and the related consolidated statements of
operations, comprehensive income (loss), shareholders’ equity and cash flows for
each subsequent fiscal year that ended at least 60 days prior to the Closing
Date, (iii) unaudited consolidated financial statements of the Company for each
fiscal quarter ended after the latest fiscal year referred to in clause (i)
above (other than the last fiscal quarter of such latest fiscal year) that ended
at least 40 days prior to the Closing Date, and unaudited consolidated financial
statements of the Company for the corresponding period of the prior fiscal year
(which, in each case, (x) need not include any information or notes not required
by Article 10 of Regulation S-K of the Securities Act of 1933, as amended (the
“Act”), to be included in unaudited interim financial statements of the Company
and (y) are subject to normal year-end adjustments), and (iv) (x) the unaudited
condensed consolidated balance sheets of the Target and its subsidiaries as of,
and the related condensed consolidated statements of operations, comprehensive
income (loss) and cash flows for the fiscal quarter ended, September 30, 2018
and, in the case of the statements of operations, comprehensive income (loss)
and cash flows, unaudited condensed consolidated financial statements of the
Target for the corresponding period of the prior fiscal year, and (y) the
unaudited condensed consolidated balance sheet of the Target and its
subsidiaries and the related statements of operations, comprehensive income
(loss) and cash flows for each fiscal quarter ended after the latest fiscal year
referred to in clause (ii)(y) above (other than the last fiscal quarter of such
latest fiscal year) that ended at least 40 days prior to the Closing Date, and,
in the case of the statements of operations, comprehensive income (loss) and
cash flows, unaudited condensed consolidated financial statements of the Target
for the corresponding period of the prior fiscal year (which, in each case, (x)
need not include any information or notes not required by Article 10 of
Regulation S-K of the Act to be included in unaudited interim financial
statements of the Target and (y) are subject to normal year-end adjustments).
The Administrative Agent confirms receipt of the financial statements described
in clause (ii)(x) above.


(f)The Administrative Agent shall have received a pro forma consolidated balance
sheet of the Company as at the date of the most recent balance sheet of the
Company delivered pursuant to clause (i) of the preceding paragraph and a pro
forma statement of operations for the four-quarter period ending on such date,
in each case adjusting such financial statements to give effect to the
consummation of the Acquisition and the financings contemplated hereby as if
such transactions had occurred on such date or on the first day of such period,
as applicable, prepared in accordance with Regulation S-X of the Act, except,
with respect to Rules 3-10 and 3-16 thereof and certain other exceptions, as may
be agreed.


(g)The Administrative Agent shall have received (i) customary legal opinions
regarding the Borrower and the Guarantors, (ii) customary closing certificates
(limited to, in each case for the Borrowers and the Guarantors: (x) customary
corporate (or other organizational) resolutions and charter documents; (y) good
standing certificates from the jurisdiction of organization of the Borrowers and
the Guarantors, as applicable (to the extent such concept exists in the
applicable jurisdiction); and (z) customary officers’ incumbency certificates),
(iii) customary notice of borrowing (provided that such notice and
certifications required by clause (i) above or this clause (ii) shall not
include any representation or statement as to the absence (or existence) of any
default or event of default or a bring-down of representations and warranties),
and (iv) a chief executive officer’s (or such other officer with equivalent
duties) solvency certificate from substantially in the form set forth in Annex I
to this Exhibit D.


(h)[Reserved.]






Summary of Additional Conditions

--------------------------------------------------------------------------------





(i)The Company shall have delivered to the Commitment Parties, no later than 30
days prior to the Closing Date, a customary prospectus or preliminary offering
memorandum and other customary marketing materials relating to the New Notes
usable in a customary high-yield road show, which shall comply with the rules
and regulations (including Regulation S-X) of the Act, and the investment bank
engaged to place the New Notes shall have been afforded a reasonable period,
which shall not be less than 13 business days, following the receipt of such
documentation to place the New Notes with qualified purchasers thereof.


(j)The Administrative Agent shall have received title information for not less
than 50% of the PV-9 value of the Borrowing Base Properties evaluated in the
Initial Reserve Report on the Closing Date consistent with usual and customary
standards for the geographic regions in which the Borrowing Base Properties and
acquired oil and gas properties are located.


(k)The Administrative Agent shall have received the (i) initial Reserve Report
of DeGolyer and MacNaughton for the oil and gas properties of the Borrower and
its subsidiaries as of December 31, 2017 and (ii) the initial Reserve Report of
DeGolyer and MacNaughton for the oil and gas properties of the Target as of
December 31, 2017 (the “Initial Reserve Report”).


(l)Substantially concurrently with the initial funding of the Bridge Facility
and the RBL Amendment or the Refinancing RBL Facility, as applicable, the
Refinancing shall have been consummated.




Summary of Additional Conditions

--------------------------------------------------------------------------------






Annex I to Exhibit D


SOLVENCY CERTIFICATE
TO:        JPMorgan Chase Bank, N.A., as Administrative Agent
RE:
[Bridge Loan Agreement], dated as of [___], 201[_] by and among Denbury
Resources Inc., a Delaware corporation (the “Borrower”), the guarantors party
thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Bridge Loan Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Bridge Loan Agreement)

DATE:        [___], 201[_]
____________________________________________________________________________________________________
Pursuant to Section [__] of the Bridge Loan Agreement, the undersigned
Authorized Officer of the Borrower hereby certifies on behalf of (and in his/her
capacity as an Authorized Officer of) the Borrower, and not in his/her personal
capacity, as follows:
1.
The undersigned Authorized Officer of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Borrower and is duly
authorized to execute this certificate on behalf of the Borrower.



2.
After giving effect to the [Initial Loans] and the other transactions
contemplated by the Bridge Loan Agreement:



a.
The fair value of the assets of the Borrower and its subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Borrower and its subsidiaries on a
consolidated basis;



b.
The present fair saleable value of the real and personal property of the
Borrower and its subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;



c.
The Borrower and its subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and



d.
The Borrower and its subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.



The amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


Form of Solvency Certificate

--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.
[Signature page follows.]












Form of Solvency Certificate

--------------------------------------------------------------------------------





 
DENBURY RESOURCES INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





Form of Solvency Certificate